DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 16-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As to claim 16, the claim limitation “wherein the pulsed load current comprising more pulses per increment of time than pulse the magnetizing current” is indefinite and illogical because the comparison is between two different subject matters which are “pulses per increment of time” and “pulse the magnetizing current”.
	As to claims 17-25, they are rejected because they are dependent from the rejected indefinite independent claim 16.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,424,981 to Kusase.
As to claim 26, Kusase teaches an electric machine (col. 2: lines 6-54) comprising: a stator (fig. 1: “11”) configured to generate a controlled magnetic field; and a rotor (fig. 1: “13”)  configured to move with respect to the stator responsive to the controlled magnetic field, the rotor defining, together with the stator, a nominal gap between a surface of the rotor and a surface of the stator, the rotor comprising a magnetically permeable pole material, wherein the rotor comprises a variable magnetomotive force source controllable by the controlled magnetic field produced by stator(col. 1: lines 31-41, col. 8: lines 17-58, col. 9: lines 26-46 wherein apparatus and method are taught for controlling the motor stator magnetic field to generate variable magnetomotive force to drive the rotor through the air gap between a surface of the rotor and a surface of the stator).


Allowable Subject Matter
7. 	Claims 27-29 are objected to as being dependent upon the rejected base claim 26, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.                                                  
8.	Claims 1-15 are allowed.	
9.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A synchronous electric machine wherein the rotor comprises a series of frequency programmable flux channels (FPFCs), each FPFC comprising a conductive loop surrounding an associated rotor pole including remaining claim limitations. 

                                               Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,907,202 to Muraji discloses a motor system.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846